DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 2015/0151175) in view of Koehler (USPN 5301944).
Regarding claim 1, Lytle disclose a club head having a striking face, a sole, a top portion, a rear surface, and a hosel. The striking face has a virtual vertical plane perpendicular to it and passing through the face center. The center of gravity of the club head is spaced from the virtual vertical plane by a distance of 0.05 inch (1.27mm) based on Table 1 wherein the loft angle is 40° or greater. Lytle does not disclose the bounce angle of a trailing edge of the sole. Koehler discloses a club head having a leading edge and trailing edge each having a bounce angle wherein the trailing edge have a bounce angle of 1-15 degrees (See Table 1 and claim 7). One having ordinary skill in the art would have found it obvious to have a trailing edge with a bounce angle of 1-15 degrees, as taught by Koehler, in order to increase the amount of bounce produced by the club head.
Regarding claim 2, Koehler discloses the sole portion having a V-shape (See Figure 3c).
Regarding claim 3, Lytle discloses the heel blade height no greater than 1.3 inches (33mm) (See Table 1).
Regarding claim 4, See the above regarding claim 1.
Regarding claim 5, see the above regarding claim 1.
Regarding claim 8, Koehler discloses the leading edge bounce angle of 12-45 degrees (See Table 1 and claim 2).
Regarding claim 10, see the above regarding claim 1 and 8. In addition the overall bounce angle of the club head would appear to be the difference in angles of the leading edge and the trailing edge according to Figure 3b assuming the ground plane touches the sole lowermost point. The difference in the angles would be within the range of 11 to 30 degrees.
Regarding claim 11, see the above regarding claim 2.
Regarding claim 12, see the above regarding claim 3.
Regarding claim 13, see the above regarding claim 1.
Regarding claim 14, see the above regarding claim 1.
Regarding claim 17, see the above regarding claim 8.
Regarding claim 20, see the above regarding claim 1.
Claim(s) 6, 9, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 2015/0151175) in view of Koehler (USPN 5301944) further in view of Takeda (US 2002/0077193).
Regarding claim 6, Lytle in view of Koehler does not disclose the hosel having an internal bore with an abutment and an auxiliary recess. Takeda discloses a club head having a hosel wherein the hosel has an internal bore and an auxiliary recess (See Figure 2). One having ordinary skill in the art would have found it obvious to have an internal bore with an abutment surface and auxiliary recess, as taught by Takeda, in order to secure the shaft to the club head as well as adjust the weight of the club head.
Regarding claim 9, Takeda discloses the depth of the hosel’s internal bore being 29mm (See Paragraph 0023).
Regarding claim 15, see the above regarding claim 6.
Regarding claim 18, see the above regarding claim 9.
Allowable Subject Matter
Claims 7, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/05/22 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach a bounce angle between 6 to 8 degrees.  Applicant contends that the bounce angle is different from that being claimed because Kohler definition of the bounce angle.  Kohler defines the bounce angle being the angle of the sole makes between a plane thereof and a line perpendicular to the vertical axis of the club as defined by the shaft.   It should be noted that the line perpendicular to the shaft vertical axis would be the plane parallel to the ground.  Assuming the lowest point of the club head, angle a would be angle a- angle b which would equal 11-30 degrees if angle a began at the point where angle b ends.  In addition, considering the angles would be vertical angles (each of the pairs of opposite angles made by two intersecting lines), this implies that true leading angle of the railing edge is between 11-30 degrees and that the trailing edge would still be between 1-15 degrees.  In light of applicant’s arguments, the above rejection has been furnished.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711